Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 1/25/2021. Claims 1-17 are pending. 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Specification (Abstract)
Applicant is reminded of the proper content of an abstract of the disclosure. The examiner contends that applicant’s Abstract appears to be a recital of applicant’s independent claims.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1, 12 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6 and 8 of U.S. Patent No. 10,904,001 and 001’ hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the following: ”encoding a first data set to produce encoded input data…generating a secure tweak for the encoded input data based on a token format schema by…encoding a tweak input to produce an encoded tweak input…and hashing the encoded tweak input along with a unique hashing key to generate the secure tweak…applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shrimpton et al. (US Patent Publication No. 2015/0349950 and Shrimpton hereinafter) in view of Davis et al. (US Patent Publication No. 2016/0019396 and Davis hereinafter).

As to claim 1, Shrimpton teaches a method, comprising: 
encoding a first data set to produce encoded input data (i.e., …teaches in paragraph 0102 the following: “system obscures (440) the fixed-length initialization vector. For example, the fixed-length initialization vector is obscured by a FIL TBC, which produces a fixed-length output string (e.g., N-bit output string, N-character output string) based on the fixed-length initialization vector,”); 
and hashing the encoded tweak input along with a unique hashing key to generate the secure tweak (i.e., …teaches in paragraph 0112 the following: “NH[r, s].sub.L takes r-bit keys (|L|=r), maps r-bit strings to s-bit strings, and is 2.sup.s/2-AU. Given a TBC [tilde over (E)], [tilde over (E)].sup.NH denotes the resulting TBC whose tweak space is now the domain of NH, rather than its range.”).

Shrimpton does not expressly teach:
generating a secure tweak for the encoded input data based on a token format schema by; 
encoding a tweak input to produce an encoded tweak input; 
applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output; 
and encoding the ciphertext output into token.
In this instance the examiner notes the teachings Davis.
With regards to applicant’s claim limitation of, “generating a secure tweak for the encoded input data based on a token format schema by”, Davis first teaches in paragraph 0014 the following: “the computing device 100 applies an initial FPE-based transformation that ensures that the plaintext (e.g., clear-text) input to be tokenized is a pseudo-random value for which all positional dependence has been obfuscated.”. Davis further teaches in paragraph 0014 the following: “tweaks in the first and/or third 
With regards to applicant’s claim limitation of, “encoding a tweak input to produce an encoded tweak input”, Davis teaches in paragraph 0047 the following: “in block 516, include the preserved character(s) in the third stage cryptographic tweak (e.g., by appending the preserved character(s) to the cryptographic tweak) as described above.”. 
With regards to applicant’s claim limitation element of, “applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output”, Davis teaches in paragraph 0047 the following: “the computing device 100 may utilize data domain-specific FPE encryption with the pre-computed application third stage symmetric key and tweak described above. As discussed above, in some embodiments, the computing device 100 may identify one or more character(s) of the input data to preserve. As such, in block 514, the computing device 100 may preserve the identified character(s), for example, by storing those characters in the memory 114, the data storage 116, and/or the database 124. Further, in some embodiments, the computing device 100 may, in block 516, include the preserved character(s) in the third stage cryptographic tweak (e.g., by appending the preserved character(s) to the cryptographic tweak) as described above.”.
With regards to applicant’s claim limitation element of, “and encoding the ciphertext output into token”, Davis teaches in paragraph 0044 the following: “The computing device 100 may merge the generated token with the original preserved input (e.g., "23456") if any to generate a merged token (e.g., "6745911474123456"). That is, the generated token is merged with the characters preserved from the original input. As discussed above, the computing device 100 may further repackage the token (or merged token) in the file at the appropriate location.”.

 
As to claim 2, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 1, further comprising receiving a cleartext input, wherein the first data set is a part of the cleartext input (i.e., …teaches in paragraph 0074 the following: “variable-length input string”).

As to claim 3, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 2, wherein the tweak input comprises another part of the cleartext input (i.e., …teaches in his abstract the following: “the fixed-length initialization vector as a tweak”).

As to claim 4, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 3, wherein the secure tweak is created from one or more portions of the cleartext input that are not tokenized (i.e., …teaches in paragraph 0006 the following: “A tweakable block cipher ("TBC") is a generalization of a block cipher. An n-character TBC [tilde over (E)] is a family of permutations over .SIGMA..sup.n, where each permutation in the TBC is associated with a key and a tweak. Often, .SIGMA.=[0,1], in which case the TBC can be 

As to claim 5, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 4, wherein the secure tweak is created from an entity-provided value (i.e., …teaches in paragraph 0010 the following: “system tweak”).

As to claim 6, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 5, wherein the first data set is encoded into the encoded input data using a first lookup table (i.e., …teaches in paragraph 0012 the following: “permutation look-up tables”), 
wherein the first lookup table is unique to an entity that provided the cleartext input (i.e., …teaches in paragraph 0012 the following: “permutation look-up tables”).

As to claim 7, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 6, wherein the tweak input is encoded using a second lookup table (i.e., …teaches in paragraph 0081 the following: “tweak is used to select among a family of randomly generated permutation look-up tables”).

As to claim 8, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 7, wherein generating the token from the ciphertext output includes using a third lookup table to convert the ciphertext output into the token (i.e., …teaches in paragraph 0081 the following: “tweak is used to select among a family of randomly generated permutation look-up tables”).

As to claim 9, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 8, wherein generating the token from the ciphertext output further comprises assembling an assembled token as a concatenation of the one or more portions of the cleartext input that are not tokenized and the token, as specified in the token format schema (i.e., …teaches in paragraph 0079 the following: “the second N-character TBC (340b) is adapted to produce the N-character output string (351b) using the N-character initialization vector (328b), as its input, and a combination (e.g., concatenation or other adjustment) of the tweak (318) and the variable-length output string (352), as its tweak”).

As to claim 10, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 8, wherein the third lookup table comprises alphabetic characters (i.e., …teaches in paragraph 0081 the following: “a family of randomly generated permutation look-up tables”), 
whereas the first lookup table and the second lookup table comprise numeric characters (i.e., …teaches in paragraph 0081 the following: “a family of randomly generated permutation look-up tables”).

As to claim 11, the system of Shrimpton and Davis as applied to claim 1 above teaches tweak value, specifically Shrimpton teaches a method according to claim 1, further comprising: 
decoding the ciphertext output from the token (i.e., …teaches in paragraph 004 the following: “decode the ciphertext’); 
regenerating the encoded tweak input (i.e., …teaches in paragraph 0158 the following: “the header H is typically transmitted in the clear along with the ciphertext (e.g., when the header is needed 
recovering the secret tweak by hashing the encoded tweak input along with the unique hashing key (i.e., …teaches in paragraph 0006 the following; “A tweakable block cipher ("TBC") is a generalization of a block cipher. An n-character TBC [tilde over (E)] is a family of permutations over .SIGMA..sup.n, where each permutation in the TBC is associated with a key and a tweak.)”; 
decrypting the encoded input data by applying the format preserving encryption algorithm that utilizes the ciphertext output, the secure tweak, and the unique encryption key (i.e., …teaches in paragraph 0020 the following: “format-preserving decryption”); 
decoding the first data set from the encoded input data (i.e., …teaches in paragraph 0166 the following: “Decode.sub.M( H, M)=M.di-elect cons. if and only if Pr[Encode.sub.M( H, M)= M]>0 for some state of Encode.sub.M; otherwise. Decode.sub.M ( H, M) .di-elect cons.”);
 and reassembling the cleartext input using the first data set (i.e., …teaches in paragraph 0073 the following: “the generalized constructions (300, 301, 302) can be used for decryption, in which a fixed-length input string Y.sub.L and variable-length input string Y.sub.R of ciphertext are converted to a fixed-length output string X.sub.L and variable-length output string X.sub.R of plaintext..” …teaches in paragraph 0027 the following: “A corresponding decryption system receives a header and an encrypted message (along with any reconstruction information).”).

As to claim 12, Shrimpton teaches a system, comprising:
a processor (i.e., …teaches in par. 0046 the following: “the computing system (100) includes one or more processing units (110, 115) and memory (120, 125). The processing units (110, 115) execute 
memory for storing executable instructions, the processor being configured to execute the instruction to (i.e., …teaches in par. 0046 the following: “the computing system (100) includes one or more processing units (110, 115) and memory (120, 125). The processing units (110, 115) execute computer-executable instructions. A processing unit can be a general-purpose central processing unit ("CPU"), processor in an application-specific integrated circuit ("ASIC") or any other type of processor. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power”);
encode a first data set of a cleartext input to produce encoded input data (i.e., …teaches in paragraph 0102 the following: “system obscures (440) the fixed-length initialization vector. For example, the fixed-length initialization vector is obscured by a FIL TBC, which produces a fixed-length output string (e.g., N-bit output string, N-character output string) based on the fixed-length initialization vector”); 
hash the encoded tweak input along with a unique hashing key to generate a secure tweak (i.e., …teaches in paragraph 0112 the following: “NH[r, s].sub.L takes r-bit keys (|L|=r), maps r-bit strings to s-bit strings, and is 2.sup.s/2-AU. Given a TBC [tilde over (E)], [tilde over (E)].sup.NH denotes the resulting TBC whose tweak space is now the domain of NH, rather than its range.”); 
generate a token from the ciphertext output (i.e., …teaches in paragraph 0012 the following: “The first N-character TBC, the VILTC and the second N-character TBC can be constructed from randomly generated permutation look-up tables”.  …The examiner notes paragraph 0014 states the following: “N-bit tweakable block ciphers ("TBCs")”). 

Shrimpton does not expressly teach:
encode a tweak input to produce an encoded tweak input; 
apply a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output,
discard the first data set or a cleartext input that comprises the first data set. 
In this instance the examiner notes the teachings Davis.
With regards to applicant’s claim limitation element of, “encoding a tweak input to produce an encoded tweak input”, Davis teaches in paragraph 0044 the following: “The computing device 100 may merge the generated token with the original preserved input (e.g., "23456") if any to generate a merged token (e.g., "6745911474123456"). That is, the generated token is merged with the characters preserved from the original input. As discussed above, the computing device 100 may further repackage the token (or merged token) in the file at the appropriate location. ”.
With regards to applicant’s claim limitation element of, “applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output”, Davis teaches in paragraph 0047 the following: “the computing device 100 may utilize data domain-specific FPE encryption with the pre-computed application third stage symmetric key and tweak described above. As discussed above, in some embodiments, the computing device 100 may identify one or more character(s) of the input data to preserve. As such, in block 514, the computing device 100 may preserve the identified character(s), for example, by storing those characters in the memory 114, the data storage 116, and/or the database 124. Further, in some embodiments, the computing device 100 may, in block 516, include the preserved character(s) in the third stage cryptographic tweak (e.g., by appending the preserved character(s) to the cryptographic tweak) as described above.”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shrimpton with the teachings of Davis by including the feature of data tokenization. Utilizing data tokenization as taught by Davis above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Shrimpton's system will obtain the capability to provide enhanced system security. 

As to claim 13, the system of Shrimpton and Davis as applied to claim 12 above teaches tweak value, specifically Shrimpton teaches a system according to claim 12, wherein the processor is further configured to encode the first data set using a lookup table (i.e., …teaches in paragraph 0012 the following: “The first N-character TBC, the VILTC and the second N-character TBC can be constructed from randomly generated permutation look-up tables”).

As to claim 14, the system of Shrimpton and Davis as applied to claim 12 above teaches tweak value, specifically Shrimpton teaches a system according to claim 13, wherein the processor is further configured to encode the tweak input using the lookup table (i.e., …teaches in paragraph 0012 the following: “The first N-character TBC, the VILTC and the second N-character TBC can be constructed from randomly generated permutation look-up tables”.  …The examiner notes paragraph 0014 states the following: “N-bit tweakable block ciphers ("TBCs")”).

As to claim 15, the system of Shrimpton and Davis as applied to claim 12 above teaches tweak value, specifically Shrimpton teaches a system according to claim 14, wherein the processor is further configured to generate the token from the ciphertext output using the lookup table (i.e., …teaches in paragraph 0012 the following: “The first N-character TBC, the VILTC and the second N-character TBC can be constructed from randomly generated permutation look-up tables”.  …The examiner notes paragraph 0014 states the following: “N-bit tweakable block ciphers ("TBCs")”).

As to claim 16, the system of Shrimpton and Davis as applied to claim 12 above teaches tweak value, specifically Shrimpton teaches a system according to claim 12, further comprising: 
decoding the ciphertext output from the token (i.e., …teaches in paragraph 004 the following: “decode the ciphertext’); 
regenerating the encoded tweak input (i.e., …teaches in paragraph 0158 the following: “the header H is typically transmitted in the clear along with the ciphertext (e.g., when the header is needed for routing), but AEAD schemes with VILTCs may also encode H into some related H for internal use. If this encoding is non-deterministic, the reconstruction information R delivers whatever is used by decryption to properly reconstruct this H from H.” …The examiner notes that Shrimpton tells us that tweak is in the Header. (e.g., par.0177 “header providing the tweak” ); 
recovering the secret tweak by hashing the encoded tweak input along with the unique hashing key (i.e., …teaches in paragraph 0006 the following; “A tweakable block cipher ("TBC") is a generalization of a block cipher. An n-character TBC [tilde over (E)] is a family of permutations over .SIGMA..sup.n, where each permutation in the TBC is associated with a key and a tweak.)”; 

decoding the first data set from the encoded input data (i.e., …teaches in paragraph 0166 the following: “Decode.sub.M( H, M)=M.di-elect cons. if and only if Pr[Encode.sub.M( H, M)= M]>0 for some state of Encode.sub.M; otherwise. Decode.sub.M ( H, M) .di-elect cons.”);
 and reassembling the cleartext input using the first data set (i.e., …teaches in paragraph 0073 the following: “the generalized constructions (300, 301, 302) can be used for decryption, in which a fixed-length input string Y.sub.L and variable-length input string Y.sub.R of ciphertext are converted to a fixed-length output string X.sub.L and variable-length output string X.sub.R of plaintext..” …teaches in paragraph 0027 the following: “A corresponding decryption system receives a header and an encrypted message (along with any reconstruction information).”).

As to claim 17, Shrimpton teaches a method, comprising:
encoding a first data set of a cleartext input to produce encoded input data (i.e., …teaches in paragraph 0102 the following: “system obscures (440) the fixed-length initialization vector. For example, the fixed-length initialization vector is obscured by a FIL TBC, which produces a fixed-length output string (e.g., N-bit output string, N-character output string) based on the fixed-length initialization vector”); 
hashing the encoded tweak input along with a unique hashing key to generate a secure tweak (i.e., …teaches in paragraph 0112 the following: “NH[r, s].sub.L takes r-bit keys (|L|=r), maps r-bit strings to s-bit strings, and is 2.sup.s/2-AU. Given a TBC [tilde over (E)], [tilde over (E)].sup.NH denotes the resulting TBC whose tweak space is now the domain of NH, rather than its range.”); 

receiving a request to obtain the cleartext input (i.e., …teaches in paragraph 0102 the following: “system obscures (440) the fixed-length initialization vector. For example, the fixed-length initialization vector is obscured by a FIL TBC, which produces a fixed-length output string (e.g., N-bit output string, N-character output string) based on the fixed-length initialization vector”); 
decoding the ciphertext output from the token (i.e., …teaches in paragraph 0166 the following: “Decode.sub.M( H, M)=M.di-elect cons. if and only if Pr[Encode.sub.M( H, M)= M]>0 for some state of Encode.sub.M; otherwise. Decode.sub.M ( H, M) .di-elect cons.”); 
regenerating the encoded tweak input (i.e., …teaches in paragraph 0158 the following: “the header H is typically transmitted in the clear along with the ciphertext (e.g., when the header is needed for routing), but AEAD schemes with VILTCs may also encode H into some related H for internal use. If this encoding is non-deterministic, the reconstruction information R delivers whatever is used by decryption to properly reconstruct this H from H.” …The examiner notes that Shrimpton tells us that tweak is in the Header. (e.g., par.0177 “header providing the tweak” ); 
recovering the secret tweak by hashing the encoded tweak input along with the unique hashing key (i.e., …teaches in paragraph 0006 the following; “A tweakable block cipher ("TBC") is a generalization of a block cipher. An n-character TBC [tilde over (E)] is a family of permutations over .SIGMA..sup.n, where each permutation in the TBC is associated with a key and a tweak.); 
decrypting the encoded input data by applying the format preserving encryption algorithm that utilizes the ciphertext output, the secure tweak, and the unique encryption key (i.e., …teaches in paragraph 0020 the following: “format-preserving decryption”); 

and reassembling the cleartext input using the first data set (i.e., …teaches in paragraph 0073 the following: “the generalized constructions (300, 301, 302) can be used for decryption, in which a fixed-length input string Y.sub.L and variable-length input string Y.sub.R of ciphertext are converted to a fixed-length output string X.sub.L and variable-length output string X.sub.R of plaintext..” …teaches in paragraph 0027 the following: “A corresponding decryption system receives a header and an encrypted message (along with any reconstruction information).”).

Shrimpton does not expressly teach:
encoding a tweak input to produce an encoded tweak input; 
applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output. 
In this instance the examiner notes the teachings Davis.
With regards to applicant’s claim limitation element of, “encoding a tweak input to produce an encoded tweak input”, Davis teaches in paragraph 0044 the following: “The computing device 100 may merge the generated token with the original preserved input (e.g., "23456") if any to generate a merged token (e.g., "6745911474123456"). That is, the generated token is merged with the characters preserved from the original input. As discussed above, the computing device 100 may further repackage the token (or merged token) in the file at the appropriate location. ”.
With regards to applicant’s claim limitation element of, “applying a format preserving encryption algorithm that utilizes the encoded input data, the secure tweak, and a unique encryption key to generate ciphertext output”, Davis teaches in paragraph 0047 the following: “the computing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shrimpton with the teachings of Davis by including the feature of data tokenization. Utilizing data tokenization as taught by Davis above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Shrimpton's system will obtain the capability to provide enhanced system security. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mueller et al. (US Patent Publication No. 2009/0310778).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
(571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497